Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2021 has been entered.

Response to Arguments
In communications filed on 3/25/2021, claims 1-16 and 18-25 are presented for examination. Claims 1, 10, 12, 18, 24, and 25 are independent.
Amended claim(s): 1-7, 10-15, and 18-25
Canceled claim(s): 17
Applicants’ arguments, see Applicant Arguments/Remarks filed 3/25/21, with respect to claim(s) rejected under prior art 

Allowable Subject Matter
Claims 1-16 and 18-25 are allowed.
The following is an examiner’s statement of reasons for allowance: This communication warrants no examiner's reason for allowance, as the Applicant’s Remarks and amendments filed 3/25/2021 makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of the Applicant’s Remarks and amendments filed 3/25/2021 and the prosecution history point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160094546 A1
US 20130041830 A1
US 20170185991 A1
US 20140337930 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995.  The examiner can normally be reached on Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SYED A ZAIDI/Primary Examiner, Art Unit 2432